Citation Nr: 0843708	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-38 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for status post acute 
interior wall myocardial infarction, to include as secondary 
to hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979, and from November 1981 to November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In November 2008, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.  During the 
hearing, the veteran submitted additional evidence and waived 
initial RO consideration of this new evidence.  The Board 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2008).

As a preliminary matter, the Board notes that, in November 
2008, after the veteran's Board hearing at the RO, the 
veteran submitted additional evidence to the Board without a 
waiver of initial RO consideration of the evidence.  This 
letter from one of his private physicians is pertinent to the 
issue of whether the veteran's heart disorder is secondary to 
his hypertension.  As the Board determines below that this 
issue must be remanded for further development, this evidence 
too must be referred to the agency of original jurisdiction 
before the Board makes its decision on this issue.  See 38 
C.F.R. § 20.1304 (2008).

The Board's decision on the issue of entitlement to service 
connection for hypertension is set forth in the decision 
below.  The issue of entitlement to service connection for 
status post acute interior wall myocardial infarction as 
secondary to hypertension is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action on his part is 
required.


FINDING OF FACT

Evidence of record demonstrates high blood pressure readings 
in service; the persuasive competent medical evidence of 
record shows the veteran's hypertension developed as a result 
of an established event, injury, or disease during active 
service. 


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (Court).  Given the favorable 
determination reached in this decision, the Board is 
satisfied that adequate development has taken place and that 
there is a sound evidentiary basis for resolution of the 
claim for service connection hypertension without detriment 
to the due process rights of the veteran.




Service Connection Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Service Connection Analysis

Service treatment records show that on his enlistment 
physical examination in November 1976 the veteran's 
systolic/diastolic blood pressure measured 130/80, and he 
reported that he never had high blood pressure.

On his discharge examination from the first period of active 
duty service in November 1979, the veteran's 
systolic/diastolic blood pressure measured 120/76.  On his 
reenlistment examination in October 1981, his 
systolic/diastolic blood pressure measured 140/90, although 
he reported he did not have high blood pressure.

Service treatment records measured the veteran's 
systolic/diastolic blood pressure readings on the following 
dates as: 143/92 in October 1984, 150/100 and 132/92 in May 
1985, 122/94 in January 1986, 130/90 in March 1986, 130/98 in 
November 1987, 132/96 in April 1988, and 136/94 in February 
1989.  During a periodic examination in May 1989 the 
veteran's blood pressure registered 132/90, although he 
reported that he did not have high blood pressure.

Service treatment records measured the veteran's 
systolic/diastolic blood pressure readings on the following 
dates as: 130/64 in July 1990, 140/82 in January 1991, 132/94 
in July 1991, 146/82 in August 1993, 152/96 in March 1994, 
133/61 in May 1994, 121/89 in October 1994, 135/83 in 
December 1994, 155/88 in February 1995, 146/73 in May 1995, 
147/73 in June 1995, 143/78 in July 1995, 130/90 in January 
1996, 144/97 in February 1996, 145/89 in May 1996, and 122/90 
in August 1996. 

On his discharge examination from the second and final period 
of active service, in August 1996, the veteran's 
systolic/diastolic blood pressure readings measured 133/83, 
and he reported that he did not have high blood pressure.

VA treatment records from 1998 and 2001 do not reveal any 
treatment for hypertension. 

Private treatment records from Dr. R.F.S., the veteran's 
cardiologist, dated from June 2004 to May 2007, show a 
current diagnosis of moderate secondary pulmonary 
hypertension.  A February 2007 record noted that, though the 
veteran had no history of hypertension, he was on anti-
hypertensive medication, specifically Lisinopril and 
Lopressor.  Lisinopril was stopped in May 2007.  Blood 
pressure measured 164/92 and 125/84 (resting) in July 2006 
and 139/94 in May 2007.

Medical records from Landstuhl Regional Medical Center in 
Germany and Brooke Army Medical Center in June 2006 show 
treatment for the veteran's heart attack, which he suffered 
while a civilian contractor in Iraq.  Blood pressure at 
Landstuhl was measured at 132/77.

A July 2007 letter from Dr. R.F.S. recites that the doctor 
reviewed the veteran's service treatment (medical) records 
along with current medical records, and that he believed the 
service treatment (medical) records showed multiple high 
blood pressure readings on active duty.  After explaining 
blood pressure and why hypertension is dangerous, Dr. R.F.S. 
reviewed the categories of blood pressure as defined by the 
American Medical Journal, and noted that two or more high 
readings can reflect high blood pressure.  Based on the 
service treatment records and the veteran's current treatment 
for high blood pressure, Dr. R.F.S. opined that it was more 
likely than not that the veteran's problems with hypertension 
started on active duty and continue today.

A May 2008 letter from Dr. M.R., who was treating the veteran 
for hypertension, recites that the doctor reviewed the 
veteran's service treatment records along with current 
medical records and that he believed the service treatment 
records showed multiple high blood pressure readings on 
active duty.  Dr. M.R. reviewed the categories of blood 
pressure (normal, prehypertension, stage 1 and stage 2) 
according to the American Medical Journal, and noted that two 
or more high readings can reflect high blood pressure.  Based 
on the service treatment records, Dr. M.R. opined that it was 
more likely than not that the veteran's problems with 
hypertension started on active duty and continues today.

An October 2008 letter from Dr. I.R., who is treating the 
veteran for hypertension, recites that the doctor reviewed 
the veteran's service treatment records and current medical 
records, and that he believed the service treatment records 
showed multiple high blood pressure readings on active duty.  
Dr. I.R. said that, according to the American Medical 
Journal, Stage I hypertension is 140 to 159/90 to 99 and that 
two or more high readings can reflect high blood pressure.  
Based on the records and current treatment, Dr. I.R. opined 
that it was more likely than not that the veteran's 
hypertension started on active duty and continues today. 

During his November 2008 Board hearing, the veteran testified 
that his high blood pressure readings during his second tour 
of duty were due to stress, and were not to smoking or lack 
of exercise.  

In this case, there is no diagnosis of hypertension at 
discharge in November 1996, or within a year after discharge, 
there is no competent medical evidence of a diagnosed 
hypertensive disease.  Therefore, the Board finds that the 
veteran is not entitled to presumptive service connection for 
hypertension.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  Even 
though presumptive service connection is not warranted on 
this claim, the veteran is not precluded from establishing 
service connection for hypertension on a direct basis.  See 
Combee, 34 F.3d at 1041-42.

In view of the totality of the evidence, the Board finds that 
hypertension is as likely as not due to the veteran's period 
of active service.  The evidence includes multiple borderline 
and high blood pressure readings while in service over many 
years, and the medical opinions of three doctors who treated 
him for hypertension that the veteran's hypertension began 
while he was in service.  These opinions were based on review 
of service treatment records, and discussed service and post-
service medical evidence in support of the opinions.  
Consequently, the Board finds that the weight of the 
competent evidence of record demonstrates that the veteran's 
hypertension was incurred in service.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypertension is granted.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for status post acute interior wall myocardial 
infarction, to include as secondary to hypertension, is 
warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), and as 
interpreted by the Court, are applicable to this issue.  
Information concerning the VCAA was provided to the veteran 
by correspondence dated in June 2007.  Because at the time of 
the November 2008 Board hearing the veteran amended his claim 
for service connection for a heart disability (status post 
acute interior wall myocardial infarction) to include as 
secondary service connection to his hypertension, and in 
light of the Board's decision herein to grant service 
connection for hypertension, VCAA notice of the information 
and evidence needed to substantiate a secondary service 
connection claim needs to be sent to the veteran.  

The RO should also adjudicate the claim for service 
connection for status post acute interior wall myocardial 
infarction as secondary service connection to his 
hypertension, and should provide the veteran with notice of 
secondary service connection requirements.  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a) (2008).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

The evidence includes service treatment records include a 
February 1996 service treatment record revealed an exercise 
stress test for the possibility of coronary artery heart 
disease.  Private treatment records from Dr. R.F.S., the 
veteran's cardiologist, dated from June 2004 to May 2007, 
show a current diagnosis of stable angina, mitral valve 
insufficiency, and a family history of ischemic heart 
disease.  

Medical records from Landstuhl Regional Medical Center in 
Germany and Brooke Army Medical Center in June 2006 show 
treatment for an acute myocardial infarction in Iraq.  
According to a July 2006 private medical record from Dr. 
R.F.S., the veteran was medivaced to Germany and underwent an 
angiography which demonstrated an occluded right coronary 
artery.  Subsequently, he was transferred to Brooke where an 
angioplasty procedure had to be abandoned.  A nuclear stress 
test showed an inferior wall ischemia in the setting of an 
inferior wall infarction.  

Under the circumstances, the Board finds that a VA heart 
disease examination and a medical opinion by a VA 
cardiologist would be helpful to provide a determination of 
whether the veteran's heart disorder, status post acute 
interior wall myocardial infarction, is either due to service 
or to the service-connected hypertension disability, or is 
related to some other non-service connected cause.  Hence, on 
remand, the AMC/RO should schedule the veteran for a VA heart 
disease examination and medical opinion on the question of 
whether status post acute interior wall myocardial infarction 
was caused by service, was caused or aggravated by the 
service-connected hypertension, or is attributable to some 
other cause.

The Board also notes that the claims file contains no VA 
treatment records after October 2001.  The VA has a 
responsibility to obtain any relevant records held by any 
Federal agency.  See 38 C.F.R. § 159(c)(3).  These records 
should be obtained and associated with the claims file.  



Accordingly, the issue of service connection for status post 
acute interior wall myocardial infarction, including as 
secondary to hypertension, is REMANDED for the following 
action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully complied with 
and satisfied.  The letter is to include 
proper notice of the information and 
evidence needed to substantiate a 
secondary service connection claim under 
38 C.F.R. § 3.310 (2008).

2.  The AMC/RO should contact the veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated him for his 
heart (status post acute interior wall 
myocardial infarction) and hypertension 
disorders.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder should be obtained and associated 
with the claims folder, including copies 
of VA medical records dated from October 
2001.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  Thereafter, the RO should schedule the 
veteran for a VA heart disease examination 
by a cardiologist to provide an opinion 
regarding the relationship, if any, of the 
claimed heart disorder (status post acute 
interior wall myocardial infarction) to 
service or the service-connected 
hypertension disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand should be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the VA 
examiner.  The rationale for all opinions 
expressed should be clearly set forth by 
the VA physician in his or her examination 
report.

Following a review of the claims folder, 
and an examination of the veteran, the 
cardiologist should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's heart disability (status 
post acute interior wall myocardial 
infarction) was incurred in service, or 
was caused or aggravated by the service-
connected hypertension.  If there is 
evidence of aggravation, the examiner 
should, if possible, discuss to what 
extent the hypertension aggravates the 
heart disability.  

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record, 
including the November 2008 evidence 
received without a waiver of initial RO 
consideration.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
should be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


